Exhibit 10.4


AMENDMENT NO. 4
TO
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
DCP MIDSTREAM GP, LLC


This Amendment No. 4 to the Amended and Restated Limited Liability Company
Agreement (this “Amendment”) of DCP Midstream GP, LLC (the “Company”) is hereby
adopted, executed and agreed to by DCP Midstream, LLC (formerly Duke Energy
Field Services, LLC), a Delaware limited liability company, as the sole Member
(“Sole Member”) of the Company.
RECITALS
A.Reference is made to that certain Amended and Restated Limited Liability
Company Agreement of the Company, dated as of December 7, 2005, as amended by
Amendment No. 1 to Amended and Restated Limited Liability Company Agreement of
DCP GP LLC, dated as of January 20, 2009, Amendment No. 2 to Amended and
Restated Limited Liability Company Agreement of DCP GP LLC, dated as of February
14, 2013, and Amendment No. 3 to Amended and Restated Limited Liability Company
Agreement of DCP GP LLC, dated as of November 6, 2013 (as so amended, the “LLC
Agreement”) (capitalized terms used but not defined herein shall have the
meaning given thereto in the LLC Agreement).
B.The Sole Member desires to amend and restate Section 6.02 of the LLC Agreement
in its entirety.
C.A list of the members of the Board of Directors of the Company as of the date
hereof, and each such director’s designation as an Independent Director, Class A
Director or Class B Director, if applicable, is set forth on Exhibit A hereto.
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
1.
The LLC Agreement is hereby amended by inserting the following new defined terms
in Section 1.1 thereof:

“Class A Directors” means those Directors, initially two in number, designated
by DEFS as “Class A Directors” of the Company.
“Class B Directors” means those Directors, initially two in number, designated
by DEFS as “Class B Directors” of the Company.
2.
The LLC Agreement is hereby amended by restating Section 6.02 in its entirety as
follows:

“Section 6.02    Board of Directors.
(a)    Generally. The Board of Directors shall be appointed by DEFS. The Board
of Directors shall consist of the Chief Executive Officer, two Class A
Directors, two Class B Directors and three Independent Directors. In the
discretion of DEFS, the Board of Directors may be increased in size to consist
of up to ten or as few as six natural persons; provided, however, that (i) the
Chief Executive Officer shall be a Director, (ii) three Directors shall be
Independent Directors and (iii) there shall be an equal number of Class A
Directors and Class B Directors. For the purposes of this Agreement, an
“Independent Director” shall be a natural person who meets the independence,
qualification and experience requirements of the New York Stock Exchange, the
independence, qualification and experience requirements of Section 10A(m)(3) of
the Securities Exchange Act of 1934 (or any successor Law), the rules and
regulations of the SEC and other applicable Law. If at any time the Board of
Directors does not include three Independent Directors, the Board of Directors





--------------------------------------------------------------------------------




shall still have all powers and authority granted to it hereunder, but DEFS
shall endeavor to appoint one or more additional Independent Directors as
necessary to come into compliance with this Section 6.02(a).
(b)    Term; Resignation; Vacancies; Removal. Each Director, other than any
Independent Director, shall hold office until December 31 of the year in which
such Director is appointed, provided however, that in the event a Director,
other than an Independent Director, is appointed during the month of December in
any particular year, such Director shall hold office until December 31 of the
year following the year in which such Director is appointed. Each Independent
Director shall hold office until his successor is appointed and qualified or
until his or her earlier resignation or removal. Any Director may resign at any
time upon written notice to the Board, the Chairman of the Board, to the Chief
Executive Officer or to any other Officer. Such resignation shall take effect at
the time specified therein, and unless otherwise specified therein no acceptance
of such resignation shall be necessary to make it effective. Vacancies and newly
created directorships resulting from any increase in the authorized number of
Directors or from any other cause shall be filled by DEFS. Any Director may be
removed, with or without cause, by DEFS at any time, and the vacancy in the
Board caused by any such removal shall be filled by DEFS in accordance with the
provisions of the DEFS LLC Agreement.
(c)    Voting; Quorum. Unless otherwise required by the Delaware Act, other Law
or the provisions hereof,
(i)    each member of the Board of Directors shall have one vote;
(ii)    except for matters requiring Special Approval, as long as at least one
Class A Director and at least one Class B Director are present (unless all Class
A Directors or all Class B Directors, respectively, have recused themselves from
participating therein), the presence at a meeting of a majority of the members
of the Board of Directors shall constitute a quorum at any such meeting for the
transaction of business; and
(iii)    except for matters requiring Special Approval, the affirmative vote of
a majority of the members of the Board of Directors that includes the
affirmative vote of at least one Class A Director and at least one Class B
Director (unless all Class A Directors or all Class B Directors, respectively,
have recused themselves from participating therein) present at a meeting duly
called in accordance with Section 6.02(d) at which a quorum is present shall be
deemed to constitute an act of the Board of Directors.
(d)    Meetings. Regular meetings of the Board of Directors shall be held at
such times and places as shall be designated from time to time by resolution of
the Board of Directors. Special meetings of the Board of Directors or meetings
of any committee thereof may be called by written request authorized by any
member of the Board of Directors or a committee thereof on at least 48 hours
prior written notice to the other members of such Board or committee. Any such
notice, or waiver thereof, need not state the purpose of such meeting, except as
may otherwise be required by law. Attendance of a Director at a meeting
(including pursuant to the last sentence of this Section 6.02(d)) shall
constitute a waiver of notice of such meeting, except where such Director
attends the meeting for the express purpose of objecting to the transaction of
any business on the ground that the meeting is not lawfully called or convened.
Any action required or permitted to be taken at a meeting of the Board of
Directors or any committee thereof may be taken without a meeting, without prior
notice and without a vote if a consent or consents in writing, setting forth the
action so taken, are signed by members of the Board of Directors or committee
thereof in the number and with the class designations as would have been
required to take such action at a meeting of the Board of Directors or such
committee. Members of the Board of Directors or any committee thereof may
participate in and hold a meeting by means of conference telephone, video
conference or similar


-2-

--------------------------------------------------------------------------------




communications equipment by means of which all Persons participating in the
meeting can hear each other, and participation in such meetings shall constitute
presence in person at the meeting.
(e)    Committees.
(i)    Subject to compliance with this Article 6, committees of the Board of
Directors shall be designated by and shall have and may exercise such of the
powers and authority of the Board of Directors with respect to the management of
the business and affairs of the Company as may be provided in a resolution of
the Board of Directors. Any committee designated pursuant to this Section
6.02(e) shall choose its own chairman, shall keep regular minutes of its
proceedings and report the same to the Board of Directors when requested, and,
subject to Section 6.02(d), shall fix its own rules or procedures and shall meet
at such times and at such place or places as may be provided by such rules or by
resolution of such committee or resolution of the Board of Directors. Except as
otherwise established by resolution of the Board of Directors, at every meeting
of any such committee, the presence of a majority of all the members thereof
shall constitute a quorum and the affirmative vote of a majority of the members
present shall be necessary for the adoption by it of any resolution (except for
obtaining Special Approval at meetings of the Conflicts Committee, which
requires the affirmative vote of a majority of the members of such committee).
The Board of Directors may designate one or more Directors as alternate members
of any committee who may replace any absent or disqualified member at any
meeting of such committee; provided, however, that any such designated alternate
of the Audit Committee or the Conflicts Committee must meet the standards for an
Independent Director. In the absence or disqualification of a member of a
committee, the member or members present at any meeting and not disqualified
from voting, whether or not constituting a quorum, may unanimously appoint
another member of the Board of Directors to act at the meeting in the place of
the absent or disqualified member; provided, however, that any such replacement
member of (A) the Audit Committee or the Conflicts Committee must meet the
standards for an Independent Director, and (B) a Class A Director or a Class B
Director must be a Class A Director or a Class B Director, respectively.
(ii)    In addition to any other committees established by the Board of
Directors pursuant to Section 6.02(e)(i), the Board of Directors shall maintain
a “Conflicts Committee,” which shall be composed of at least one Independent
Director. The Conflicts Committee shall be responsible for (A) approving or
disapproving, as the case may be, any matters regarding the business and affairs
of the Company, DCP GP or the MLP considered by, or submitted to, such Conflicts
Committee at the request of the Board of Directors pursuant to the terms of the
DCP GP Agreement or the MLP Partnership Agreement, (B) approving any material
amendments to the Omnibus Agreement, (C) approving or disapproving, as the case
may be, the entering into of any material transaction with a Member or any
Affiliate of a Member, other than transactions in the ordinary course of
business to the extent that the Board of Directors requests the Conflicts
Committee to make such determination, (D) amending (1) Section 2.07, (2) the
definitions of “Independent Director” in Section 6.02(a), or (3) this Section
6.02(e)(ii), and (E) performing such other functions as the Board may assign
from time to time or as may be specified in a written charter of the Conflicts
Committee. In acting or otherwise voting on the matters referred to in this
Section 6.02(e)(ii), to the fullest extent permitted by law, including Section
18-1101(c) of the Delaware Act and Section 17-1101(c) of the Delaware Revised
Uniform Limited Partnership Act, as amended from time to time, the Directors
constituting the Conflicts Committee shall consider only the interest of the
MLP.
(iii)    In addition to any other committees established by the Board of
Directors pursuant to Section 6.02(e), the Board of Directors shall maintain an
“Audit Committee,” which shall be composed at least three Independent Directors
at all times. The Audit Committee shall be responsible for (A) assisting the
Board in monitoring (1) the integrity of the MLP’s financial statements, (2) the
qualifications and independence of the MLP’s independent accountants, (3) the
performance the internal audit function and independent accountants of the
Company, DCP GP and the MLP, and (4) the MLP’s compliance with legal and
regulatory requirements and (B) preparing


-3-

--------------------------------------------------------------------------------




the report required by the rules of the SEC to be included in the MLP’s annual
report on Form 10-K. The Audit Committee shall perform such other functions as
the Board may assign from time to time or as may be specified in a written
charter for the Audit Committee adopted by the Board.”
3.
Except as modified and amended herein, which amendments shall be effective as of
the date of this Amendment, the terms and provisions of the LLC Agreement shall
remain in full force and effect. As of the effectiveness of this Amendment, all
references in the LLC Agreement to the “Agreement” shall be deemed to mean the
LLC Agreement as amended by this Amendment.

4.
This Amendment shall be governed by and construed in accordance with the laws of
the State of Delaware without reference to the choice of law principles thereof.
This Amendment may be signed in any number of counterparts, all of which
together shall constitute a single signed original. Facsimiles and photocopies
of this Amendment shall have the same force and effect as a signed original.



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK. SIGNATURE PAGE
FOLLOWS.]




-4-

--------------------------------------------------------------------------------





AS OF December 30, 2016, each of the undersigned has caused this Amendment to be
duly executed and delivered.
DCP MIDSTREAM, LLC 


By: /s/ Brent L. Backes 
Name: Brent L. Backes
Title: Group Vice President, General Counsel and Corporate Secretary










--------------------------------------------------------------------------------






Exhibit A


Director Classifications for the Board of Directors


Director Name
Classification as of the Date of Amendment
Wouter T. van Kempen
N/A
William F. Kimble
Independent Director
Guy C. Buckley
Class B Director
Brian Mandell
Class A Director
Fred J. Fowler
Independent Director
Bill W. Waycaster
Independent Director
Allen C. Capps
Class B Director
John Zuklic
Class A Director






